Citation Nr: 1419099	
Decision Date: 04/30/14    Archive Date: 05/06/14

DOCKET NO.  12-05 910	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to an evaluation in excess 10 percent for right shoulder tendinopathy with degenerative joint disease, prior to May 19, 2011.

2.  Entitlement to an evaluation in excess 10 percent for right shoulder tendinopathy with degenerative joint disease, from March 1, 2012.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


INTRODUCTION

The Veteran served on active duty from January 1976 to January 1979, from February 2003 to August 2004, from September 2005 to November 2006, and from April 2009 to May 2010. 

These matters are before the Board of Veterans' Appeals (BVA or Board) on appeal from an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  

During the pendency of the appeal, a temporary total convalescence rating due to surgery was assigned for the service-connected right shoulder disability at issue, effective from May 19, 2011 through February 29, 2012, pursuant to 38 C.F.R. § 4.30.

The issue of entitlement to a rating in excess of 10 percent for the service-connected right shoulder disability, from March 1, 2012, is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


FINDING OF FACT

Throughout the rating period on appeal prior to May 19, 2011, the service-connected right shoulder disability was manifested by pain productive of limitation of motion.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for right shoulder tendinopathy with degenerative joint disease, prior to May 19, 2011, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.21, 4.71a, Diagnostic Code 5201 (2010).



REASONS AND BASES FOR FINDING AND CONCLUSION

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

A VCAA notice letter was issued to the Veteran in May 2010, prior to promulgation of the rating decision on appeal.  The VCAA notice letter included the criteria for assignment of a disability rating and effective date, in the event of award of the benefit sought.  The VCAA notice letter outlined the Veteran's and VA's responsibilities in obtaining relevant evidence to substantiate the claim.  In this regard, the Veteran was advised to send any records of treatment of the disability at issue in his possession, as well as the names and addresses of any medical providers who may have records relevant to the increased rating claim which he wanted VA to attempt to obtain.  He was also advised to send any statements from people who have witnessed how the disability at issue affected him.  While the Veteran was not advised in the May 2010 letter of the specific criteria for assignment of a higher evaluation for the disability at issue, the Board finds that he has not been prejudiced by this notice defect.  In this regard, the Board finds that the record reflects that the Veteran had actual notice of the the specific criteria for assignment of a higher evaluation for the disability at issue.  A statement of the case issued to the Veteran in February 2012, under the heading "Pertinent Laws; Regulations; Rating Schedule Provisions" set forth the applicable rating criteria, including for assignment of a higher disability evaluation. 

VA has also satisfied its duty to assist the Veteran with respect to the appropriate rating for assignment prior to May 19, 2011, decided herein.  The record contains the Veteran's service treatment records, VA treatment records, VA examination reports, private treatment records, and lay evidence.  On examinations, the VA examiners reviewed the Veteran's relevant medical history and lay statements, completed physical examinations and other appropriate testing, and provided sufficient information to rate the service-connected disability at issue.  38 C.F.R. § 3.159(c)(4); Barr v Nicholson, 21 Vet. App. 303 (2007).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).  

As all relevant facts have been properly and sufficiently developed in this appeal, no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.  Essentially, all available evidence that could substantiate the claim has been obtained.

Increased rating - General

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4 (2013).  Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule but findings sufficient to identify the disease and the resulting disability, and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2013); see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The primary concern for an increased rating for a service-connected disability is the present level of disability.  Although the overall history of the disability is to be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In all claims for an increased disability rating, VA has a duty to consider the possibility of assigning staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Under Diagnostic Code (DC) 5003, degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under diagnostic code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, the disability is to be rated as follows: with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations, 20 percent; with X- ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, 10 percent.  38 C.F.R. § 4.71a, DC 5003.

For the purpose of rating disability from arthritis, the shoulder is considered a major joint.  38 C.F.R. § 4.45.

A 40 percent evaluation is assignable for limitation of motion of the arm of the major extremity to 25 degrees from the side.  A 30 percent evaluation may be assigned for limitation of motion of the arm of the major extremity midway between the side and shoulder level.  Motion of the arm of the major extremity limited to the shoulder level warrants a 20 percent rating.  Diagnostic Code 5201.

A 50 percent evaluation may be assigned for impairment of the humerus of the major extremity with fibrous union.  A 30 percent evaluation will be assigned for recurrent dislocations of the humerus of the major extremity at the scapulohumeral joint with frequent episodes and guarding of all arm movements.  With infrequent episodes, and guarding of movement only at the shoulder level, a 20 percent evaluation is assignable for the major extremity.  Diagnostic Code(DC) 5202.

Under DC 5203, a 10 percent rating is warranted for malunion of the clavicle or scapula, or for nonunion of the clavicle or scapula without loose movement.  The Veteran would be entitled to an assignment of a maximum 20 percent rating, if he had dislocation of the clavicle or scapula, or nonunion of the clavicle or scapula with loose movement.  Under this diagnostic code, impairment of the clavicle or scapula may also be rated on impairment of function of the contiguous joint. 

Normal range of motion in the shoulder is from 0 to 180 degrees of forward elevation (flexion) and 0 to 180 degrees of shoulder abduction. See 38 C.F.R. § 4.71a , Plate I. 

The Federal Circuit recently held that the plain language of 38 C.F.R. § 4.71a  confirms that a veteran is only entitled to a single disability rating under diagnostic code 5201 for each arm that suffers from limited motion at the shoulder joint.  The diagnostic code does not provide separate ratings for limitation of motion in the flexion and abduction planes, but rather is addressed generically to "limitation of motion of" the arm.  Yonek v. Shinseki, __ F.3d __, No. 2012-7120, 2013 WL 3368972, slip op. at 4. (Fed. Cit. July 8, 2013).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.

The provisions of 38 C.F.R. § 4.45 contemplate inquiry into whether there is crepitation, limitation of motion, weakness, excess fatigability, incoordination, impaired ability to execute skilled movements smoothly, pain on movement, swelling, deformity, or atrophy of disuse.  Instability of station, disturbance of locomotion, and interference with sitting, standing, and weight-bearing are also related considerations. 

It is the intention of the rating schedule to recognize actually painful, unstable, or malaligned joints, due to healed injury, as at least minimally compensable.  See also DeLuca v. Brown, 8 Vet. App. 202   (1995) (indicates that pursuant to 38 C.F.R. §§ 4.40  and 4.45, pain may be the basis for a rating for a disability rated based on limitation of motion, regardless of whether or not the limitation of motion specified in the Diagnostic Code criteria is shown).

With any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to affected joints.  Muscle spasm will greatly assist the identification.  The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence pertinent to the matter decided herein on appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81   (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim. 

The Veteran's service-connected right shoulder disability has been rated under DC 5201, which contemplates limitation of arm motion.  38 C.F.R. § 4.71a.  The rating criteria provide different ratings for the minor arm and the major arm.  The Veteran has indicated in documents of record that he is right-handed; therefore, the Board will apply the ratings and criteria for the major arm to the right shoulder disability. 38 C.F.R. § 4.69  (2013).

The Veteran's claim for a higher disability rating for his service-connected right shoulder disability was received in April 2010.  As such, the rating period for consideration on appeal is from April 2009.  38 C.F.R. 3.400.  The service-connected right shoulder disability at issue has been rated 10 percent throughout the rating period on appeal, with the exception of a period of assignment of a temporary total convalescence rating due to surgery, pursuant to 38 C.F.R. § 4.30, effective from May 19, 2011 through February 29, 2012.  


For the period prior to May 19, 2011, the Veteran would be entitled to a rating in excess of 10 percent under DC 5200 if he had ankylosis, under DC 5201 if he had limitation of motion at the shoulder level, under DC 5202 if he had humerus impairment with recurrent dislocation, fibrous union, nonunion, malunion with moderate or marked deformity, or loss of head, or under DC 5203 if he had dislocation or nonunion with loose movement of the scapula.  Such has not been demonstrated at any time during the period on appeal prior to May 19, 2011.  

VA clinical records of outpatient treatment reflect complaints of pain, with recorded range of motion findings exceeding shoulder level.  On VA examination in June 2010, he complained of shoulder pain for which he took Aleve and aspirin and performed stretches learned in physical therapy.  On physical examination, right scapula winging was observed.  Range of motion of the right shoulder forward flexion was from 0 to 150 degrees with complaint of pain stated to be moderate.  Right shoulder external rotation was from 0 to 48 degrees with complaint of pain a the end point.  Right shoulder internal rotation was from 0 to 55 degrees with complaint of pain at the end point.  There was no additional functional impairment  due to pain, stiffness, swelling, instability, locking, dislocation, subluxation, weakness, fatigability, incoordination or flare-ups.  It was noted the Veteran did not use assistive devices, and there were no incapacitating episodes.  On VA orthopedic surgery consultation on May 2, 2011, physical examination revealed range of motion of the right shoulder characterized as "full", with 170 degrees of forward flexion and 170 degrees of abduction.  There were no gross irregularities on inspection.  The Veteran had notable anterolateral shoulder pain around the palpation of the greater tuberosity.  Subscapularis was noted to be weak on bear hug examination.  He was noted to compensate well for the weakness.

As noted above, the Veteran is in receipt of a 10 percent evaluation for the service-connected right shoulder disability for the period prior to May 19, 2011.  In this regard, the evidence demonstrates noncompensable limitation of motion due to pain, without additional limitation of motion on use or flare-ups.  Such functional impairment due to pain is contemplated under DC 5003 as warranting a 10 percent rating for the major right shoulder joint.  As the schedular criteria for an evaluation in excess of 10 percent for the service connected right shoulder disability have not been clinically demonstrated at any time prior to May 19, 2011, the preponderance of the evidence is against the claim.  

The Board has also considered the applicability of other diagnostic codes for rating this disability but finds that no other diagnostic code provides a basis for a higher rating.  In this regard, the applicable Diagnostic Codes considered above explicitly provide the criteria for rating the service-connected right shoulder disability, and provides criteria applicable to, and which contemplate the symptoms of, the Veteran's disability.  Thus, a rating by analogy for the Veteran's disability is not appropriate here.  Also, the disability has not been shown to involve any factors that warrant evaluation under any other provision of VA's Rating Schedule.

In addition, the Board has considered whether this case should be referred for extraschedular consideration.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating to the Chief Benefits Director or the Director, Compensation and Pension Service.  38 C.F.R. 
§ 3.321(b)(1) (2013).  Otherwise, the schedular evaluation is adequate, and referral is not required.  Thun, 22 Vet. App. at 116.

In this case, the Board finds the Veteran's disability picture is not so unusual or exceptional in nature as to render the rating assigned herein inadequate.  The Veteran's right shoulder disability is evaluated under Diagnostic Code criteria which is found by the Board to specifically contemplate the level of impairment caused by this disability.  Thun, 22 Vet. App. at 115; see also 38 C.F.R. § 4.114, Diagnostic Code 7305.  Throughout the pendency of the appeal, the Veteran's right shoulder disability was manifested by pain, productive of limitation of motion, and weakness for which he was clinically observed to compensate well.  As these symptoms are contemplated in the diagnostic code criteria for assignment of a schedular rating, the Board finds the Veteran is not entitled to referral for extraschedular ratings pursuant to 38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

The Board finds that the preponderance of the evidence is against a finding that the criteria for a disability rating in excess of 10 percent for the service-connected right shoulder disability have been met at any time during the pendency of the appeal prior to May 19, 2011.  As such, there is no doubt to be resolved in the Veteran's favor.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Court has held that a total rating for compensation purposes based on individual unemployability (TDIU) claim is part and parcel of an increased rating claim when raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  As a result, the Board has jurisdiction to consider the Veteran's possible entitlement to a TDIU when the issue is raised by assertion or reasonably indicated by the evidence and is predicated, at least in part, on the severity of the service-connected disability in question, regardless of whether the RO has expressly addressed this additional issue.  See VAOPGCPREC 6-96 (Aug. 16, 1996); see also Caffrey v. Brown, 6 Vet. App. 377 (1994); Fanning v. Brown, 4 Vet. App. 225, 229 (1993); EF v. Derwinski, 1 Vet. App. 324 (1991).  In this case, the Veteran has not asserted, and the record does not indicate, that the Veteran was rendered unable to obtain and/or maintain substantially gainful employment prior to May 19, 2011 due to service-connected disability.  Indeed, the record reflects that the Veteran was employed as a Postal Worker.  As such, a claim of entitlement to a TDIU prior to May 19, 2011 is not before the Board for appellate consideration.


ORDER

Entitlement to an evaluation in excess of 10 percent prior to May 19, 2011 for right shoulder tendinopathy with degenerative joint disease is denied. 


REMAND

As noted above, the Veteran's right shoulder disability has been assigned a temporary total convalescence rating due to surgery, pursuant to 38 C.F.R. § 4.30, effective from May 19, 2011 through February 29, 2012.  The Board finds that additional development of the record is warranted prior to appellate adjudication of the appropriate rating for assignment for the period from March 1, 2012.

With the exception of a VA outpatient clinic progress note dated in April 2013 referencing evaluation for a disability not at issue wherein the right shoulder was generally characterized as "doing well," the most recent VA clinical reports referencing evaluation of the right shoulder disability are dated in July 2012.  (Although a letter of record from a private physical therapist is dated in September 2012, a date stamp reflects that it was received in September 2011.)  In this regard, the Board finds that more contemporaneous clinical findings as to the status of the right shoulder disability would be useful in adjudicating the appeal. 

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request that he provide the dates of treatment, and the names and addresses of all VA and non-VA medical providers of clinical evaluation and/or treatment of the right shoulder since July 2012.  Attempt to obtain and associate with the Veteran's hard copy claims folder, or electronic record, all identified records.  The Veteran should be notified of any inability to obtain an identified record.

2.  Thereafter, schedule the Veteran for a VA examination to determine the nature and severity of the service-connected right shoulder disability.  All indicated tests should be conducted, to include range of motion findings reported in degrees.  Any additional functional impairment demonstrated due to pain, including on repetitive use, should be noted.  The claims folder must be made available to the examiner for review in conjunction with the examination.

3. Advise the Veteran that failure to report for a VA examination, without good cause, may have adverse consequences on his claim.  38 C.F.R. § 3.655  (2013).  

4. After completing the above development, adjudicate the issue of entitlement to an evaluation in excess of 10 percent for the right shoulder disability, from March 1, 2012.  If the benefit sought on appeal remains denied, provide the Veteran and his representative a supplemental statement of the case, and an appropriate period of time in which to respond.  Then, return the case to the Board.


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


